882 So. 2d 1090 (2004)
Roger SMITH, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS and Florida Parole Commission, Respondents.
No. 1D04-0817.
District Court of Appeal of Florida, First District.
September 22, 2004.
Roger Smith, petitioner, pro se.
Louis Vargas, General Counsel, and Judy Bone, Assistant General Counsel, for respondent Department of Corrections.
Kim M. Fluharty, General Counsel, and Susan Schwartz, Assistant General Counsel, for respondent Florida Parole Commission.
*1091 PER CURIAM.
As the Parole Commission concedes, the circuit court erred in denying Smith's petition for writ of habeas corpus without affording him the opportunity to reply to the Commission's response. See Fla. R.App. P. 9.100(k); Cf., Bard v. Wolson, 687 So. 2d 254 (Fla. 1st DCA 1996). Accordingly, the circuit court's order is quashed and this cause is remanded with directions to reconsider the matter after affording petitioner the opportunity to file a reply. In light of this disposition, we decline to address the other arguments presented by petitioner.
ERVIN, PADOVANO and LEWIS, JJ., concur.